Exhibit 10.37

8.23.04

SUBLEASE

THIS SUBLEASE AGREEMENT (“Sublease”) is made as of the 24th day of August, 2004,
by and between Infinity Pharmaceuticals, Inc. (hereinafter called
“Sublandlord”), a Delaware corporation, and Hydra Biosciences, Inc. (hereinafter
called “Subtenant”), a Delaware corporation.

RECITALS:

A. Pursuant to a Lease Agreement dated as of July 2, 2002, as amended by a First
Amendment to Lease dated March 25, 2003, a Second Amendment to Lease dated
April 30, 2003, a Third Amendment to Lease dated October 30, 2003, and a Fourth
Amendment to Lease dated as of December 15, 2003 (hereinafter collectively, the
“Prime Lease”), Sublandlord, as tenant, leased from ARE-770/784/790 Memorial
Drive LLC, as landlord (hereinafter called “Prime Landlord”), certain premises
consisting of approximately 67,167 rentable square feet, together with all
rights appurtenant thereto, including without limitation, such parking as is
provided thereunder (hereinafter, the “Leased Premises”), located at 770 and 790
Memorial Drive, Cambridge, Massachusetts, all as more particularly described in
the Prime Lease.

B. Sublandlord and Subtenant have agreed that Sublandlord will sublet to
Subtenant approximately 16,167 rentable square feet of space located on the
third (3rd) floor of the portion of the Leased Premises located at 790 Memorial
Drive, as shown on Exhibit A attached hereto (hereinafter, the “Subleased
Premises”).

C. Sublandlord and Subtenant hereby execute and deliver this Sublease subject to
the condition precedent of Sublandlord’s obtaining the Prime Landlord’s written
consent hereto.

D. Capitalized terms defined in the Prime Lease and not otherwise defined herein
shall have the same meanings as the Prime Lease.

AGREEMENTS:

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and for the mutual covenants contained herein, the parties
agree as follows.

1. Lease; Term; Early Access. Sublandlord hereby leases to Subtenant, and
Subtenant hereby leases from Sublandlord, the Subleased Premises, for a term
commencing on December 1, 2004 (the “Commencement Date”), and expiring on
November 30, 2007 (the “Expiration Date”).

The Subleased Premises will be delivered to Subtenant in two phases. Phase 1
will consist of approximately 13,243 rentable square feet located in Suites A,
B, D, E and the portion of Suite C allocated to the support staff and located
adjacent to Suite A. Phase 2 shall consist of approximately 2,924 rentable
square feet located on the balance of the 3rd Floor of the Building and which is
not included in Phase 1. Notwithstanding the foregoing, upon signature of this
Sublease by Sublandlord and Subtenant, Subtenant shall

 

-1-



--------------------------------------------------------------------------------

have access to all of Suite A and that portion of Suite B that does not contain
the nuclear magnetic resonance machine. The balance of Suite B (the portion
containing the nuclear magnetic resonance machine) will be delivered to
Subtenant on the earlier of (a) the date the nuclear magnetic resonance machine
is removed from the Building, or (b) November 1, 2004. The balance of Phase 1 of
the Subleased Premises shall be delivered to Subtenant on the earlier of (i) the
date such space is vacated by the existing tenant, or (ii) on or before
November 1, 2004. Phase 2 of the Subleased Premises shall be delivered to
Subtenant on December 1, 2005, provided, however, that Sublandlord agrees to
grant Subtenant early access to Phase 2 of the Subleased Premises commencing on
October 1, 2005 in the event that Phase 2 of the Subleased Premises is vacant as
of October 1, 2005. The early access rights granted to Subtenant for both Phase
1 and Phase 2 herein are to ensure that Subtenant shall have early access to all
respective portions of the Subleased Premises then being delivered to Subtenant
to enable Subtenant to install furniture, trade fixtures and/or cabling and
communications systems and to make initial arrangements for occupancy of the
Subleased Premises (collectively, “Tenant’s Preparations”), commencing upon
execution of this Sublease, provided that Tenant’s Preparations shall include no
work which would require Prime Landlord’s consent under the Prime Lease unless
Prime Landlord’s consent is obtained, and further provided that Subtenant’s
early access under this section shall be subject to all provisions of the Prime
Lease and this Sublease except for the payment of rent. Sublandlord shall use
its best efforts to remove the nuclear magnetic resonance machine or cause the
nuclear magnetic resonance machine to be removed from the Building at the
earliest possible date (and in any event prior to November 1, 2004) to enable
Subtenant to access that portion of Suite B. Furthermore, Sublandlord covenants
and agrees that it will make a timely request for approval of this Sublease from
the Prime Landlord and that it will use its best efforts to obtain the approval
of Prime Landlord to this Sublease.

2. Extension Options. Subtenant shall have the continuing option to extend the
term of this Sublease for periods of not less than six (6) months at a time
(each an “Extension Period”) upon written notice to Sublandlord not less six
(6) months before the end of the then current term of this Sublease setting
forth the length of the extension period, provided that Subtenant may not extend
the term of this Sublease beyond December 31, 2010 unless Subtenant extends the
term of this Sublease to December 31, 2012 (the date on which the Prime Lease
expires by its terms). The base rental rate for any Extension Period from
December 1, 2007 through November 30, 2009 (the “Initial Extension Years”) shall
be $35.00 per rentable square foot. The base rental rate for any Extension
Period commencing on or after December 1, 2009 (the “Final Extension Years”)
shall be equal to ninety-five percent (95%) of the then current fair market rate
for comparable space in comparable condition, as reasonably determined by
Sublandlord, which determination shall be delivered to Subtenant by written
notice (the “Market Rent Notice”) within thirty (30) days after Sublandlord
receives Subtenant’s extension notice. Sublandlord’s determination of fair
market rent shall take into account all concessions being offered in the
marketplace, but in no event shall the base rental rate during the Final
Extension Years be less than $35.00 per rentable square foot. Subtenant shall
have a period of ten (10) days after receipt of Sublandlord’s Market Rent Notice
to accept or reject such determination. If the Sublandlord and Subtenant are
unable to agree to the determination of the fair market rate for the Premises
for such period then the matter will

 

-2-



--------------------------------------------------------------------------------

be submitted to arbitration in accordance with the procedures set forth for
determination of market rent in Section 41 of the Prime Lease.

3. Condition of the Subleased Premises. The Subleased Premises are leased to
Subtenant in their condition on the date hereof. Sublandlord has made no
representations, warranties, guaranties or promises with respect to the
Subleased Premises or the suitability thereof for the uses contemplated by this
Sublease. Subtenant agrees to accept possession of the Subleased Premises on the
Commencement Date “as is,” “where is,” in their same condition as on the date
hereof.

4. Subtenant’s Work. Subject to Sublandlord’s prior written consent and
approval, which shall not be unreasonably withheld, and Prime Landlord’s prior
written consent and approval in accordance with the Prime Lease, Subtenant shall
have the right to construct, at Subtenant’s sole cost and expense, reasonably
necessary alterations to the Subleased Premises to accommodate Subtenant’s
occupancy thereof. All alterations shall be performed in accordance with the
terms of the Prime Lease (including but not limited to the right to make Notice
Only Alterations in accordance with Section 12 of the Prime Lease). Subtenant
shall be solely responsible for removing any alterations installed by Subtenant
upon the expiration or termination of this Sublease, to the extent that such
removal is required by the Prime Lease. Sublandlord agrees to cooperate with
Subtenant in obtaining Prime Landlord’s consent to Subtenant’s proposed
alterations.

5. Rent. The annual base rent per year, drawn on a U.S. bank, payable in advance
in equal monthly installments, commencing on January 1, 2005 (the “Rent
Commencement Date”), and thereafter on the first day of each calendar month in
advance, prorated for any partial month at the beginning or end of the Sublease
Term, shall be paid and lease years shall be defined as follows:

 

Period

   Annual Rent Rate    Monthly Rent

Year 1(1/1/05-11/30/05)

   $ 423,776.00    $ 35,314.67

Year 2 (12/1/05-11/30/06)

   $ 533,511.00    $ 44,459.25

Year 3 (12/1/06-11/30/07)

   $ 549,678.00    $ 45,806.50

Initial Extension Years

   $ 565,845.00    $ 47,153.75

Final Extension Years

     See Section 2 above   

The foregoing rent calculations reflect the following base rental rates per
square foot and square footage on which Subtenant will occupy and pay base rent:

 

Period

   Rental Rate    Square Footage  

Year 1

   $ 32.00    13,243  (Phase 1 only)

Year 2

   $ 33.00    16,167   

Year 3

   $ 34.00    16,167   

Initial Extension Years

   $ 35.00    16,167   

Final Extension Years

     See Section 2 above    16,167   

 

-3-



--------------------------------------------------------------------------------

Rent and all other charges due hereunder shall be payable without demand,
notice, set-off, or counterclaim at Sublandlord’s address set forth below or at
such other place as may be set forth by notice from Sublandlord to Subtenant.
Any installment of rent due or accruing hereunder and any other sum, whether
termed rent or otherwise, and payable hereunder by Subtenant to Sublandlord, not
paid within five (5) days from the date when due, shall bear interest from the
due date at a rate equal to the prime rate published by the Wall Street Journal
from time to time plus four percent (4%).

6. Additional Rent. Subtenant agrees to pay to Sublandlord Subtenant’s
proportionate share of any and all additional rent payable by Sublandlord under
the Prime Lease during the Sublease Term (other than any additional rents
resulting from any default by Sublandlord under the Prime Lease, unless such
default was caused by Subtenant or is related to a default by Subtenant under
this Sublease), including without limitation, common area operating expenses,
taxes, water, HVAC, and other utilities and services provided to the Subleased
Premises during the Sublease Term, at the same time and in the same manner as
provided under the Prime Lease. Subtenant’s proportionate share shall be based
on 13,243 square feet commencing on the Commencement Date through Year 1 and
16,167 in Year 2 and Year 3 and during any Extension Years. Subtenant shall also
pay for the cost of all after-hours HVAC provided to the Subleased Premises
during the Sublease Term as additional rent hereunder, in accordance with the
terms of the Prime Lease.

7. Utilities. Subtenant acknowledges that the Subleased Premises are separately
metered for electricity for plugs and lights. Subtenant shall pay for all
electricity consumption for plugs and lights associated with the Subleased
Premises at the same time and in the same manner as provided under the Prime
Lease, provided that during Year 1 Subtenant shall only pay eighty-two percent
(82%) of the electricity consumption for plugs and lights associated with the
Subleased Premises. Sublandlord acknowledges and agrees that Subtenant may
separately contract with a provider of Subtenant’s choice (which provider is
reasonably acceptable to Sublandlord) for telephone service and T-l cable
service.

8. Access. Subtenant shall have access to the Subleased Premises 24 hours per
day, 7 days per week and 52 weeks per year, subject to the requirements of the
Prime Lease and to causes beyond the reasonable control of Sublandlord.

9. Signage. Subject to the terms and provisions of the Prime Lease and Prime
Landlord’s consent, Sublandlord shall provide, at Sublandlord’s sole cost and
expense, signage similar to other signage in the Building for Subtenant on the
building directory and at the entryway to the Subleased Premises.

10. Parking. Subject to the terms and conditions of the Prime Lease, Subtenant
shall pay for the non-exclusive use of nine (9) parking spaces in the Building’s
garage and nine (9) parking spaces in the Building’s surface lot at the rate
charged under the Prime Lease, as such rate may change from time to time, at the
same time and in the same manner as provided under the Prime Lease.

 

-4-



--------------------------------------------------------------------------------

11. Personal Property Taxes. Subtenant agrees to pay to local tax authorities
and other governmental agencies throughout the term of this Sublease all
personal property taxes which may be levied against Subtenant’s merchandise,
trade fixtures and other personal property in and about the Subleased Premises.

12. Use. Subtenant shall use the Subleased Premises solely as permitted under
the Prime Lease.

13. Prime Lease Terms and Conditions. The terms and conditions of the Prime
Lease are hereby incorporated by reference and made a part hereof, meaning that,
as applicable, references to “Tenant” therein shall be deemed to be “Subtenant”
hereunder, references to “Landlord” therein shall be deemed to be “Sublandlord”
hereunder, and such other terms shall be deemed modified as may be appropriate
in the given context, provided (i) Prime Landlord shall continue to have all
rights set forth in the Prime Lease (notwithstanding the fact that Sublandlord
shall also have the same rights under this Sublease), and (ii) Sublandlord shall
not be deemed to have assumed any of the obligations of Prime Landlord as a
result of the incorporation of the Prime Lease. This Sublease and all of its
terms, covenants, representations, warranties, agreements and conditions are in
all respects subject and subordinate to the Prime Lease. Subtenant agrees that
in no event shall Prime Landlord be (a) liable for any act or omission of
Sublandlord; (b) liable for the return of any security deposit unless Prime
Landlord is holding the same; (c) subject to any offsets or defenses which
Subtenant may have against Sublandlord; or (d) bound by any rent or additional
rent which Subtenant may have prepaid for more than ten (10) days in advance of
its due date under the Sublease.

14. Subtenant Obligations Under Prime Lease. Subtenant agrees to perform,
fulfill, and observe all of the covenants, agreements, obligations, conditions,
representations, warranties, terms and provisions imposed upon Sublandlord as
Tenant of the Subleased Premises under the Prime Lease arising from and after
the Commencement Date, except for rent, which shall be governed by this
Sublease. Subtenant agrees to indemnify and hold Sublandlord harmless from and
against any and all claims, liabilities, losses and damages of any kind
whatsoever (including, without limitation, attorneys’ fees and expenses) which
Sublandlord may incur by reason of Subtenant’s failure to perform, fulfill or
observe any of the covenants or agreements set forth herein or the applicable
provisions set forth in the Prime Lease. Sublandlord agrees to indemnify and
hold Subtenant harmless from and against any and all claims, liabilities, losses
and damages of any kind whatsoever (including, without limitation, attorneys
fees and expenses) which Subtenant may incur by reason of Sublandlord’s failure
to pay rent when due under the Prime Lease, or any other default by Sublandlord
under the Prime Lease, provided that Subtenant has timely paid to Sublandlord
rent when due hereunder. The indemnification obligations of each party shall
survive the termination or expiration of this Sublease.

15. Termination. This Sublease shall terminate upon the termination of the Prime
Lease for any reason whatsoever, without any liability therefor on the part of
Sublandlord to Subtenant (except as expressly set forth in Section 14 above),
with the same force and effect as if the date of such termination had been
provided expressly in this Sublease as the Expiration Date.

 

-5-



--------------------------------------------------------------------------------

16. Compliance with Law. Subtenant shall comply with all statutes, ordinances,
rules, orders, regulations or requirements, including environmental regulations
applicable to its use of the Subleased Premises, and shall obtain all government
permits and approvals required in connection with Subtenant’s activities in the
Subleased Premises.

17. Insurance. Prior to the Commencement Date, and at least twenty (20) days
prior to the expiration thereof during the Sublease Term, Subtenant shall
provide to Sublandlord certificates which evidence the insurance coverages
required under the Prime Lease, which insurance shall name both Prime Landlord
and Sublandlord as additional insureds thereunder.

18. Holding Over. If Subtenant remains on the Subleased Premises after the
Expiration Date or after any earlier termination provided for herein, then such
holding over shall not be deemed to extend or renew the term of this Sublease or
to create any tenancy at will, but such holding over shall be as a
tenancy-at-sufferance only subject to all the terms and provisions of this
Sublease; provided, however, Subtenant shall be liable for one hundred fifty
percent (150%) of all rent and other charges related to occupancy of the
Subleased Premises. In addition, Subtenant shall indemnify and hold harmless
Sublandlord from and against all liability, damages, losses and claims
(including, without limitation, attorneys’ fees and expenses) incurred by
Sublandlord in connection with the holding over of Subtenant including, without
limitation, any liability of Sublandlord to Prime Landlord. Notwithstanding the
foregoing, Sublandlord may, at its option, regain possession of the Subleased
Premises or any part thereof by any and all means available to Sublandlord under
this Sublease, the Prime Lease, or at law. The provisions of this Section 18
shall be superceded by any separate agreement between Prime Landlord and
Subtenant under which Subtenant retains occupancy of the Subleased Premises from
and after the Expiration Date, provided that Sublandlord shall have no liability
with respect to the Leased Premises from and after the Expiration Date.

19. Brokerage Representations. Sublandlord and Subtenant each represent that it
has not dealt with any broker in connection with this Sublease except GVA
Thompson Doyle Hennessey & Stevens and CB Richard Ellis (the “Brokers”). Each
party hereby agrees to defend, indemnify and hold harmless the other party from
and against any loss, cost or expense (including reasonable attorneys fees)
incurred as a result of its breach of the foregoing representation. Sublandlord
shall pay all fees due to the Brokers in connection with both the initial term
and any exercised extension period of this Sublease pursuant to a separate
agreement.

20. Assignment and Subletting. Except for a Permitted Assignment as defined in
Section 22(c) of the Prime Lease for which no consent shall be required,
Subtenant shall not assign this Sublease or sub-sublease all or any part of the
Subleased Premises without the prior written consent of Sublandlord, not to be
unreasonably withheld, conditioned or delayed, and the prior written consent of
Prime Landlord, as provided in the Prime Lease. If Sublandlord consents to a
sub-sublease or assignment of this Sublease by Subtenant at a rent which, in
either case, exceeds the rent payable hereunder by Subtenant, after deduction of
Subtenant’s reasonable subleasing expenses, Sublandlord and Subtenant

 

-6-



--------------------------------------------------------------------------------

shall share equally the amount of such excess allocated to Sublandlord under
Section 22(e) of the Prime Lease.

21. Prime Landlord’s Consent Contingency. This Sublease is conditioned upon
obtaining Prime Landlord’s written consent to this Sublease in form and
substance reasonably acceptable to Subtenant.

22. Security Deposit. Subtenant agrees to deliver to Sublandlord, upon the
execution and delivery of this Sublease, a security deposit in the amount of
Eighty-Nine Thousand and 00/100 ($89,000.00) Dollars in the form of cash or an
irrevocable, unconditional, absolutely “clean” letter of credit running to
Sublandlord as the sole beneficiary, which letter of credit shall in all ways be
satisfactory to Sublandlord in its reasonable discretion (the “Letter of
Credit”). If the security deposit shall be delivered in the form of cash, within
thirty (30) days after expiration or earlier termination of this Sublease, the
portion of the security deposit not applied to cure any outstanding default of
Subtenant hereunder shall be returned to Subtenant by Sublandlord without
interest. Sublandlord shall not be obligated to hold the security deposit in a
segregated account nor shall interest accrue thereon. If the security deposit
shall be delivered in the form of a letter of credit, the Letter of Credit shall
have a stated duration of and shall be effective for at least one (1) year with
provision for automatic successive annual one-year extensions during the
Sublease Term. Subtenant shall keep the Letter of Credit in force throughout the
Sublease Term. Subtenant shall deliver to Sublandlord a renewal Letter of Credit
no later than thirty (30) days prior to the expiration date of any Letter of
Credit issued under this paragraph, and if Subtenant fails to do so, Sublandlord
may draw the entire amount of the expiring Letter of Credit and hold the
proceeds in cash as the security deposit. Any cash security deposit shall not be
held by Sublandlord in a separate interest bearing account nor shall interest
accrue or be payable thereon. The Letter of Credit shall be issued by a
financially sound major regional or national financial institution satisfactory
to and approved by Sublandlord in its reasonable discretion. If the issuer of
the Letter of Credit shall admit in writing its inability to pay its debts
generally as they become due, shall file a petition in bankruptcy or a petition
to take advantage of any insolvency act, shall consent to the appointment of a
receiver or conservator of itself or the whole or any substantial part of its
property, shall file a petition or answer seeking reorganization or arrangement
under the United States Bankruptcy Code, shall have a receiver or conservator
appointed or shall become subject to operational supervision by any Federal or
State regulatory authority, then Subtenant within thirty (30) days after written
demand by Sublandlord shall obtain a replacement Letter of Credit from another
financial institution satisfactory to Sublandlord, in its reasonable judgment.

The security deposit is given as security for the faithful performance by
Subtenant of all the terms, covenants and conditions of this Sublease to be kept
and performed by Subtenant, and not as an advance rental deposit or as a measure
of Sublandlord’s damage in case of Subtenant’s default. If Subtenant defaults
after the expiration of any applicable grace periods, Sublandlord may draw upon
the security deposit in whole or in part for the payment of any rent and/or any
other sum in default, and/or for the payment of any amount which Sublandlord may
spend or become obligated to spend by reason of such default, and/or to
compensate Sublandlord for any other loss or amount which

 

-7-



--------------------------------------------------------------------------------

Sublandlord may suffer by reason of Subtenant’s default to which Sublandlord may
be entitled under this Sublease. If any portion is so used, Subtenant shall
within five (5) business days after written demand therefor, increase the
security deposit to the amount required hereunder, and Subtenant’s failure to do
so shall be deemed to be a default under this Sublease. Sublandlord shall not be
required to indemnify itself from the security deposit, or any portion therefore
with respect to any particular violation or default of the Subtenant, and the
appropriation of such money from the security deposit shall be discretionary
with Sublandlord.

23. Notices. Any notice required hereunder shall be deemed to have been given
when deposited with the U.S. Mail (certified mail, postage prepaid, return
receipt requested), when deposited with a recognized overnight courier, or when
delivered in hand by a direct courier who obtains a receipt for such delivery.
Such notices shall be sent to the following addresses:

 

If to Sublandlord:

  

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, Massachusetts 02139

Attention: Mr. Joseph McPherson

With a copy to:

  

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Melvin R. Shuman, Esq.

If to Subtenant:

  

Hydra Biosciences, Inc.

790 Memorial Drive

Cambridge, Massachusetts 02139

Attention: Matthew Gantz, President and CEO

With a copy to:

  

MBV Law

855 Front Street

San Francisco, CA 94111

Attention: J. Michael Whisman

Any party may change its address for notice by notifying the other parties as
aforesaid.

 

-8-



--------------------------------------------------------------------------------

24. No Partnership. Sublandlord shall not be held to be a partner, joint
venturer, or associate of Subtenant in the conduct of its business, it being
expressly understood and agreed that the relationship between the parties hereto
is and at all times shall remain that of Sublandlord and Subtenant.

25. Entire Agreement. All prior understandings and agreements between the
parties are merged within this Sublease, which alone fully and completely sets
forth the understanding of the parties, and this Sublease may not be changed or
terminated orally or in any manner other than by an agreement in writing and
signed by the party against whom enforcement of the change or termination is
sought.

26. Binding Effect. The covenants and agreements herein contained shall bind and
inure to the benefit of Sublandlord and Subtenant and their permitted successors
and assigns.

27. Governing Law. The Sublease and all rights and remedies thereunder shall be
governed by the law of the Commonwealth of Massachusetts.

[Remainder of page intentionally left blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto set their hands and seals as of the day
and year first above written.

 

SUBLANDLORD: INFINITY PHARMACEUTICALS, INC.

By:

  /s/ Steven H. Holtzman   Name: Steven H. Holtzman   Title: President & CEO

 

SUBTENANT: HYDRA BIOSCIENCES, INC.

By:

  /s/ Matthew Gantz   Name: Matthew Gantz   Title: President and CEO

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

SUBLEASED PREMISES

 

-11-



--------------------------------------------------------------------------------

CONSENT TO SUBLEASE

This Consent to Sublease (this “Consent”) is made as of September 16, 2004, by
ARE-770/784/790 MEMORIAL DRIVE, LLC, a Delaware limited liability company,
having an address of 135 North Los Robles Avenue, Suite 250, Pasadena,
California 91101 (“Landlord”), INFINITY PHARMACEUTICALS, INC., a Delaware
corporation, having an address of 780 Memorial Drive, Cambridge, Massachusetts
(“Tenant”), and HYDRA BIOSCIENCES, INC., a Delaware corporation, having an
address at 790 Memorial Drive, Cambridge, Massachusetts (“Sublessee”) with
reference to the following Recitals.

RECITALS

A. Landlord and Tenant entered into that certain Lease Agreement, dated July 2,
2002, as amended by a First Amendment to Lease dated March 25, 2003, a Second
Amendment to Lease dated April 30, 2003, a Third Amendment to Lease dated
October 30, 2003 and a Fourth Amendment to Lease dated December 15, 2003 (as so
amended, the “Lease”), wherein Landlord leased to Tenant certain premises (the
“Premises”) commonly known as and located at 770 and 790 Memorial Drive,
Cambridge, Massachusetts, and more particularly described in the Lease.

B. Tenant desires to sublease to Sublessee a portion of the Premises consisting
of approximately 16,167 rentable square feet located on the third (3rd) floor of
the portion of the Premises located at 790 Memorial Drive (the “Subleased
Premises”) more particularly described in and pursuant to the provisions of that
certain Sublease, dated as of August 24, 2004 (the “Sublease”), a copy of which
is attached hereto as Exhibit A.

C. Tenant desires to obtain Landlord’s consent to the Sublease.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
sublease of the Subleased Premises to Sublessee, such consent being subject to
and upon the following terms and conditions to which Tenant and Sublessee hereby
agree:

 

1. All initially capitalized terms not otherwise defined in this Consent shall
have the meanings set forth in the Lease unless the context clearly indicates
otherwise.

 

2. This Consent shall not be effective and the Sublease shall not be valid
unless and until Landlord shall have received: (a) a fully executed counterpart
of the Sublease, and (b) a fully executed counterpart of this Consent. Tenant
and Sublessee each represent and warrant to Landlord that the copy of the
Sublease attached hereto as Exhibit A is true, correct and complete in all
material respects.

 

3. Landlord’s consent set forth herein is subject to the following additional
conditions:

 

  a. Landlord shall have received and approved any drawings for any proposed
alterations, additions or improvements to be made in connection with Sublessee’s
occupancy of the Subleased Premises (collectively, “Subleased Improvements”);



--------------------------------------------------------------------------------

  b. Landlord shall have received and approved a Hazardous Materials List and
all Documents relating to Sublessee’s proposed use of the Subleased Premises;
and

 

  c. Tenant and Sublessee hereby acknowledge and agree that notwithstanding
anything to the contrary contained in the Lease or the Sublease, Landlord shall
have the right at the time such improvements are approved by Landlord to require
that the Sublease Improvements be removed at the expiration or earlier
termination of the Lease at no cost or expense to Landlord and that the
Subleased Premises be fully restored to their condition prior to the
installation of such Sublease Improvements with all damage occasioned by such
removal being fully repaired, reasonable wear and tear excepted.

 

4. Landlord neither approves nor disapproves the terms, conditions and
agreements contained in the Sublease, all of which shall be subordinate and at
all times subject to: (a) all of the covenants, agreements, terms, provisions
and conditions contained in the Lease, (b) superior ground leases, mortgages,
deeds of trust, or any other hypothecation or security now existing or hereafter
placed upon the real property of which the Premises are a part and to any and
all advances secured thereby and to all renewals, modifications, consolidations,
replacements and extensions thereof, and (c) all matters of record affecting the
Premises and all laws, ordinances and regulations now or hereafter affecting the
Premises.

 

5. Nothing contained herein or in the Sublease shall be construed to:

 

  a. modify, waive, impair, or affect any of the terms, covenants or conditions
contained in the Lease (including Tenant’s obligation to obtain any required
consents for any other or future sublettings), or to waive any breach thereof,
or any rights or remedies of Landlord under the Lease against any person, firm,
association or corporation liable for the performance thereof, or to enlarge or
increase Landlord’s obligations or liabilities under the Lease (including,
without limitation, any liability to Sublessee for any portion of the security
deposit held by Tenant under the Sublease), and all terms, covenants and
conditions of the Lease are hereby declared by each of Landlord and Tenant to be
in full force and effect.

 

  b. require Landlord to accept any payments from Sublessee on behalf of Tenant,
except as expressly provided in Section 8 hereof.

Tenant shall remain liable and responsible for the due keeping, performance and
observance of all the terms, covenants and conditions set forth in the Lease on
the part of the Tenant to be kept, performed and observed and for the payment of
the annual rent, additional rent and all other sums now and hereafter becoming
payable thereunder for all of the Premises, including, without limitation, the
Subleased Premises.

 

6. Notwithstanding anything in the Sublease to the contrary:

 

  a.

As among Landlord, Tenant and Sublessee, Sublessee does hereby expressly assume
and agree to be bound by and to perform and comply with, for the benefit of
Landlord, each and every obligation of Tenant under the Lease to the extent
applicable to the Subleased Premises to the extent such obligation is

 

   2   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY



--------------------------------------------------------------------------------

 

incorporated into the Sublease. With respect to the foregoing sentence, as
between Tenant and Sublessee, the provisions of the Sublease shall control.
Landlord and Sublessee each hereby release the other, and waive their respective
rights of recovery against the other for direct or consequential loss or damage
arising out of or incident to the perils covered by property insurance carried
by such party to the extent of such insurance and waive any right of subrogation
which might otherwise exist in or accrue to any person on account thereof.

 

  b. Tenant and Sublessee agree to each of the terms and conditions of this
Consent, and, as among Landlord, Tenant and Sublessee, upon any conflict between
the terms of the Sublease and this Consent, the terms of this Consent shall
control. As between Tenant and Sublessee, upon any conflict between the terms of
the Sublease and this Consent, the terms of the Sublease shall control.

 

  c. The Sublease shall be deemed and agreed to be a sublease only and not an
assignment and there shall be no further subletting or assignment of all or any
portion of the Premises demised under the Lease (including the Subleased
Premises demised by the Sublease) except in accordance with the terms and
conditions of the Lease.

 

  d. If Landlord terminates the Lease as a result of a default by Tenant
thereunder or the Lease terminates for any other reason, the Sublease shall
automatically terminate concurrently therewith; provided, however, if Landlord
elects, in its sole and absolute discretion and without obligation, exercisable
by giving written notice to Sublessee within 7 days of such termination (a
“Reinstatement Notice”), to reinstate the Sublease and Sublessee consents to
such attornment in writing within 5 days of receipt of the Reinstatement Notice,
then Sublessee shall attorn to Landlord, in which case the Sublease shall become
and be deemed to be a direct lease between Landlord and Sublessee. If Landlord
exercises the option provided under this section, Landlord shall undertake the
obligations of Tenant under the Sublease from the time of the Reinstatement
Notice through the expiration or earlier termination of the Sublease, but
Landlord shall not (a) be liable for more than 1 month’s rent or any security
deposit paid by Sublessee (except to the extent actually delivered to Landlord),
(b) be liable for any prior act or omission of Tenant under the Lease prior to
the Reinstatement Notice or for any other defaults of Tenant under the Sublease
prior to the Reinstatement Notice, (c) be subject to any defenses or offsets
previously accrued which Sublessee may have against Tenant for any period prior
to the Reinstatement Notice, or (d) be bound by any changes or modifications
made to the Sublease without the prior written consent of Landlord.

 

  e. Tenant and Sublessee acknowledge and agree that if Tenant or Landlord
elects to terminate the Lease pursuant to the terms thereof, or if Landlord and
Tenant voluntarily elect to terminate the Lease, Landlord shall have no
responsibility, liability or obligation to Sublessee, and the Sublease shall
terminate unless reinstated in Landlord’s sole and absolute discretion as
expressly provided in Section 6(d) above. With respect to the foregoing
sentence, as between Tenant and Sublessee, the provisions of the Sublease shall
control.

 

   3   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY



--------------------------------------------------------------------------------

  f. Tenant agrees to reimburse all of Landlord’s costs and expenses in
connection with this Consent.

 

7. As between Landlord and Tenant, any act or omission of Sublessee or anyone
claiming under or through Sublessee that violates any of the provisions of the
Lease shall be deemed a violation of the Lease by Tenant. As between Tenant and
Sublessee, with respect to the foregoing sentence, the terms and conditions of
the Sublease shall control.

 

8. Upon a default by Tenant under the Lease, Landlord may proceed directly
against Tenant, any guarantors or anyone else liable under the Lease or the
Sublease without first exhausting Landlord’s remedies against any other person
or entity liable thereon to Landlord. If Landlord gives Sublessee notice that
Tenant is in default under the Lease, Sublessee shall thereafter make directly
to Landlord all payments otherwise due Tenant, which payments will be received
by Landlord without any liability to Landlord except to credit such payments
against amounts due under the Lease. The mention in this Consent of any
particular remedy shall not preclude Landlord from any other remedy in law or in
equity. Landlord and Tenant agree that Sublessee may rely on such notice from
Landlord without liability to Sublessee.

 

9. Tenant shall pay any broker commissions or fees that may be payable as a
result of the Sublease and Tenant hereby indemnifies and agrees to hold Landlord
harmless from and against any loss or liability arising therefrom or from any
other commissions or fees payable in connection with the Sublease which result
from the actions of Tenant. Sublessee hereby indemnifies and agrees to hold
Landlord harmless from and against any loss or liability arising from any
commissions or fees payable in connection with the Sublease which result from
the actions of Sublessee.

 

10. Tenant and Sublessee agree that Landlord shall not be bound by any
amendments or modifications made to the Sublease without the prior written
consent of Landlord. If Tenant and Sublessee request Landlord’s consent to any
amendment or modification of the Sublease, such consent shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, Tenant and
Sublessee hereby agree that it shall be reasonable for Landlord to withhold its
consent (and Tenant and Sublessee agree that they shall not agree) to any
modification or amendment of the Sublease which would change the permitted use
of the Subleased Premises or which would affect Landlord’s status as a real
estate investment trust. Any modification or amendment of the Sublease which
would change the permitted use of the Subleased Premises or purport to amend the
terms of this Consent, or which would affect Landlord’s status as a real estate
investment trust shall be void and of no force or effect. Tenant shall provide a
copy of any and all amendments or modifications to the Sublease to Landlord,
whether or not Tenant has requested Landlord’s consent to such amendment or
modification.

 

11. This Consent may not be changed orally, but only by an agreement in writing
signed by Landlord and the party against whom enforcement of any change is
sought.

 

12. This Consent may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute but one and the same instrument.

 

   4   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY



--------------------------------------------------------------------------------

13. This Consent and the legal relations between the parties hereto shall be
governed by and construed and enforced in accordance with the internal laws of
the State in which the Project is located, without regard to its principles of
conflicts of law.

IN WITNESS WHEREOF, Landlord, Tenant and Sublessee have caused their duly
authorized representatives to execute this Consent as of the date first above
written.

 

LANDLORD:     ARE-770/784/790 MEMORIAL DRIVE, LLC,    

a Delaware limited liability company

      By:   Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership,
managing member        

By:

  ARE-QRS Corp., a Maryland corporation,
general partner          

By:

 

/s/ Jennifer Pappas

         

Name:

 

Jennifer Pappas

         

Title:

 

V.P. & Assistant Secretary

 

TENANT:     INFINITY PHARMACEUTICALS, INC.,    

a Delaware corporation

     

By:

 

/s/ Steven H. Holtzman

     

Name:

 

Steven H. Holtzman

     

Title:

 

President & CEO

 

SUBLESSEE:     HYDRA BIOSCIENCES, INC.,    

a Delaware corporation

     

By:

 

/s/ Matthew Gantz

     

Name:

 

Matthew Gantz

     

Title:

 

President & CEO

 

   5   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF SUBLEASE

SEE ATTACHED

 

   6   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SUBLEASE

THIS FIRST AMENDMENT TO SUBLEASE (“Amendment”) is made as of the 17th day of
October, 2005, by and between INFINITY PHARMACEUTICALS, INC. (“Sublandlord”), a
Delaware corporation, and HYDRA BIOSCIENCES, INC. (“Subtenant”), a Delaware
corporation.

WITNESSETH:

WHEREAS, Sublandlord and Subtenant are parties to that certain Sublease dated
August 24, 2004 (the “Sublease”) pursuant to which Subtenant subleased from
Sublandlord certain premises containing approximately 16,167 rentable square
feet of space (the “Subleased Premises”) located on the third (3rd) floor of the
building located at 790 Memorial Drive, Cambridge, Massachusetts, all as more
particularly described in the Sublease; and

WHEREAS, Sublandlord and Subtenant have agreed to postpone the delivery of Phase
2 of the Subleased Premises on the terms and conditions set forth herein.

NOW THEREFORE, for good and valuable consideration, and in consideration of the
covenants and agreements herein contained, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms not defined herein shall have the meanings
ascribed to them in the Sublease.

2. Phase 2. Section 1 of the Sublease is hereby amended by deleting “Phase 2 of
the Subleased Premises shall be delivered to Subtenant on December 1, 2005,
provided, however, that Sublandlord agrees to grant Subtenant early access to
Phase 2 of the Subleased Premises commencing on October 1, 2005 in the event
that Phase 2 of the Subleased Premises is vacant as of October 1, 2005” and
substituting therefor the following:

“Phase 2 of the Subleased Premises shall be delivered to Subtenant on
February 1, 2006, provided, however, that Sublandlord agrees to grant Subtenant
early access to Phase 2 of the Subleased Premises before February 1, 2006 in the
event that Phase 2 of the Subleased Premises is vacant before February 1, 2006”

3. Rent. The Sublease is hereby amended by deleting the text of Section 5 in its
entirety and substituting therefor the following:

“The annual base rent per year, drawn on a U.S. bank, payable in advance in
equal monthly installments, commencing on January 1, 2005 (the “Rent
Commencement Date”), and thereafter on the first day of each calendar month in
advance, prorated for any partial month at the beginning or end of the Sublease
Term, shall be paid and lease years shall be defined as follows:

 

Period

   Annual Rent Rate    Monthly
Rent

Year 1 (1/1/05-11/30/05)

   $ 423,776.00    $ 35,314.67

Year 2A (12/1/05-1/31/06)

   $ 437,019.00    $ 36,418.25

Year 2B (2/1/06-11/30/06)

   $ 533,511.00    $ 44,459.25

Year 3 (12/1/06-11/30/07)

   $ 549,678.00    $ 45,806.50

Initial Extension Years

   $ 565,845.00    $ 47,153.75

Final Extension Years

     See Section 2 above   



--------------------------------------------------------------------------------

The foregoing rent calculations reflect the following base rental rates per
square foot and square footage on which Subtenant will occupy and pay base rent:

 

Period

  

Rental Rate

   Square Footage  

Year 1

  

$32.00

   13,243  (Phase 1 only)

Year 2A

  

$33.00

   13,243  (Phase 1 only)

Year 2B

  

$33.00

   16,167  

Year 3

  

$34.00

   16,167  

Initial Extension Years

  

$35.00

   16,167  

Final Extension Years

  

See Section 2 above

   16,167  

Rent and all other charges due hereunder shall be payable without demand,
notice, set-off, or counterclaim at Sublandlord’s address set forth below or at
such other place as may be set forth by notice from Sublandlord to Subtenant.
Any installment of rent due or accruing hereunder and any other sum, whether
termed rent or otherwise, and payable hereunder by Subtenant to Sublandlord, not
paid within five (5) days from the date when due, shall bear interest from the
due date at a rate equal to the prime rate published by the Wall Street Journal
from time to time plus four percent (4%).”

4. Additional Rent. Section 6 of the Sublease is hereby amended by deleting
“Subtenant’s proportionate share shall be based on 13,243 square feet commencing
on the Commencement Date through Year 1 and 16,167 in Year 2 and Year 3 and
during any Extension Years” and substituting therefor the following:
“Subtenant’s proportionate share shall be based on 13,243 square feet commencing
on the Commencement Date through Year 2A and 16,167 in Year 2B and Year 3 and
during any Extension Years.”

5. Brokerage Representations. Sublandlord and Subtenant each represent that said
party has not been represented by, retained or employed any broker in connection
with this Amendment. Each party hereby agrees to defend, indemnify and hold
harmless the other party from and against any loss, cost or expense (including
reasonable attorneys fees) incurred as a result of its breach of the foregoing
representation.

6. Ratification. Except as herein amended, the Sublease shall remain in full
force and effect in accordance with its terms.



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

[End of text on page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto set their hands and seals as of the day
and year first above written.

 

SUBLANDLORD:

INFINITY PHARMACEUTICALS, INC.

By:

 

/s/ Thomas J. Burke

Name:

 

Thomas J. Burke

Title:

 

Controller

SUBTENANT:

HYDRA BIOSCIENCES, INC.

By:

 

/s/ David Neafus

Name:

 

David Neafus

Title:

 

CFO



--------------------------------------------------------------------------------

P&D Revisions

9/14/04

CONSENT TO AMENDMENT TO SUBLEASE

This Consent to Amendment to Sublease (this “Consent”) is made as of October 31,
2005, by ARE-770/784/790 MEMORIAL DRIVE, LLC, a Delaware limited liability
company, having an address of 135 North Los Robles Avenue, Suite 250, Pasadena,
California 91101 (“Landlord”), INFINITY PHARMACEUTICALS, INC., a Delaware
corporation, having an address of 780 Memorial Drive, Cambridge, Massachusetts
(“Tenant”), and HYDRA BIOSCIENCES, INC., a Delaware corporation, having an
address at 790 Memorial Drive, Cambridge, Massachusetts (“Sublessee”) with
reference to the following Recitals.

R  E  C  I  T  A  L  S

A.    Landlord and Tenant entered into that certain Lease Agreement, dated July
2, 2002, as amended by a First Amendment to Lease dated March 25, 2003, a Second
Amendment to Lease dated April 30, 2003, a Third Amendment to Lease dated
October 30, 2003 and a Fourth Amendment to Lease dated December 15, 2003 (as so
amended, the “Lease”), wherein Landlord leased to Tenant certain premises (the
“Premises”) commonly known as and located at 770 and 790 Memorial Drive,
Cambridge, Massachusetts, and more particularly described in the Lease.

B.    Tenant and Sublessee entered into that certain Sublease, dated as of
August 24, 2004 (the “Original Sublease”), pursuant to which Tenant subleased a
portion of the Premises to Sublessee as more particularly described therein.
Landlord consented to the Original Sublease pursuant to that certain Consent to
Sublease dated as of September 16, 2004 (the “Original Consent”).

B.    Tenant and Sublessee desire to amend the Original Sublease to postpone the
delivery of Phase 2 of the Subleased Premises (as defined in the Original
Sublease) to Sublessee, as more particularly described in and pursuant to the
provisions of that certain First Amendment to Sublease, dated as of October 17,
2005 (the “Amendment to Sublease” and, together with the Original Sublease, the
“Sublease”), a copy of which is attached hereto as Exhibit A.

D.    Tenant desires to obtain Landlord’s consent to the Amendment to Sublease.

        NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
amendment of the Original Sublease, as more particularly described in and
pursuant to the provisions of the Amendment to Sublease, such consent being
subject to and upon the following terms and conditions to which Tenant and
Sublessee hereby agree:

 

1. All initially capitalized terms not otherwise defined in this Consent shall
have the meanings set forth in the Lease unless the context clearly indicates
otherwise.

 

2. This Consent shall not be effective and the Amendment to Sublease shall not
be valid unless and until Landlord shall have received: (a) a fully executed
counterpart of the Amendment to Sublease, and (b) a fully executed counterpart
of this Consent. Tenant and Sublessee each represent and warrant to Landlord
that the copy of the Amendment to Sublease attached hereto as Exhibit A is true,
correct and complete in all material respects.



--------------------------------------------------------------------------------

3. Landlord neither approves nor disapproves the terms, conditions and
agreements contained in the Amendment to Sublease, all of which shall be
subordinate and at all times subject to: (a) all of the covenants, agreements,
terms, provisions and conditions contained in the Lease, (b) superior ground
leases, mortgages, deeds of trust, or any other hypothecation or security now
existing or hereafter placed upon the real property of which the Premises are a
part and to any and all advances secured thereby and to all renewals,
modifications, consolidations, replacements and extensions thereof, and (c) all
matters of record affecting the Premises and all laws, ordinances and
regulations now or hereafter affecting the Premises.

 

4. Nothing contained herein or in the Amendment to Sublease shall be construed
to:

 

  a. modify, waive, impair, or affect any of the terms, covenants or conditions
contained in the Lease (including Tenant’s obligation to obtain any required
consents for any other or future sublettings), or to waive any breach thereof,
or any rights or remedies of Landlord under the Lease against any person, firm,
association or corporation liable for the performance thereof, or to enlarge or
increase Landlord’s obligations or liabilities under the Lease (including,
without limitation, any liability to Sublessee for any portion of the security
deposit held by Tenant under the Sublease), and all terms, covenants and
conditions of the Lease are hereby declared by each of Landlord and Tenant to be
in full force and effect; or

 

  b. require Landlord to accept any payments from Sublessee on behalf of Tenant,
except as expressly provided in Section 8 of the Original Consent.

Tenant shall remain liable and responsible for the due keeping, performance and
observance of all the terms, covenants and conditions set forth in the Lease on
the part of the Tenant to be kept, performed and observed and for the payment of
the annual rent, additional rent and all other sums now and hereafter becoming
payable thereunder for all of the Premises, including, without limitation, the
Subleased Premises.

 

5. Tenant and Sublessee agree that Landlord shall not be bound by any further
amendments or modifications made to the Sublease without the prior written
consent of Landlord. If Tenant and Sublessee request Landlord’s consent to any
amendment or modification of the Sublease, such consent shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, Tenant and
Sublessee hereby agree that it shall be reasonable for Landlord to withhold its
consent (and Tenant and Sublessee agree that they shall not agree) to any
modification or amendment of the Sublease which would change the permitted use
of the Subleased Premises or which would affect Landlord’s status as a real
estate investment trust. Any modification or amendment of the Sublease which
would change the permitted use of the Subleased Premises or purport to amend the
terms of this Consent, or which would affect Landlord’s status as a real estate
investment trust shall be void and of no force or effect. Tenant shall provide a
copy of any and all amendments or modifications to the Sublease to Landlord,
whether or not Tenant has requested Landlord’s consent to such amendment or
modification.

 

6. Except as herein amended, the Original Consent shall remain in full force and
effect in accordance with its terms.

 

   2   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY



--------------------------------------------------------------------------------

7. This Consent may not be changed orally, but only by an agreement in writing
signed by Landlord and the party against whom enforcement of any change is
sought.

 

8. This Consent may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute but one and the same instrument.

 

9. This Consent and the legal relations between the parties hereto shall be
governed by and construed and enforced in accordance with the internal laws of
the State in which the Project is located, without regard to its principles of
conflicts of law.

IN WITNESS WHEREOF, Landlord, Tenant and Sublessee have caused their duly
authorized representatives to execute this Consent as of the date first above
written.

 

LANDLORD:

   

ARE-770/784/790 MEMORIAL DRIVE, LLC,

a Delaware limited liability company

     

By:

 

Alexandria Real Estate Equities, L.P.,

a Delaware limited partnership,

managing member

 

 

By:  

ARE-QRS Corp.,

a Maryland corporation,

general partner

  BY:   /S/    JENNIFER PAPPAS           Name:   Jennifer Pappas   Title:   V.P.
& Assistant Secretary

 

 

TENANT:    

INFINITY PHARMACEUTICALS, INC.,

a Delaware corporation

     

By:

  /S/    THOMAS J. BURKE               Name:   Thomas J. Burke       Title:  
Controller

 

 

SUBLESSEE:    

HYDRA BIOSCIENCES, INC.,

a Delaware corporation

     

By:

  /S/    DAVID NEAFUS               Name:   David Neafus       Title:   CFO

 

 

   3   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF AMENDMENT TO SUBLEASE

SEE ATTACHED

 

   4   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY



--------------------------------------------------------------------------------

SECOND AMENDMENT TO SUBLEASE

THIS SECOND AMENDMENT TO SUBLEASE (“Amendment”) is made as of the 9th day of
January, 2006, by and between INFINITY PHARMACEUTICALS, INC. (“Sublandlord”), a
Delaware corporation, and HYDRA BIOSCIENCES, INC. (“Subtenant”), a Delaware
corporation.

WITNESSETH:

WHEREAS, Sublandlord and Subtenant are parties to that certain Sublease dated
August 24, 2004, as amended by that certain First Amendment to Sublease dated as
of October 17, 2005 (as amended, the “Sublease”) pursuant to which Subtenant
subleased from Sublandlord certain premises containing approximately 16,167
rentable square feet of space (the “Subleased Premises”) located on the third
(3rd) floor of the building located at 790 Memorial Drive, Cambridge,
Massachusetts, all as more particularly described in the Sublease; and

WHEREAS, Sublandlord and Subtenant have agreed to postpone the delivery of Phase
2 of the Subleased Premises on the terms and conditions set forth herein,
subject to the condition precedent of Sublandlord’s obtaining Prime Landlord’s
written consent hereto.

NOW THEREFORE, for good and valuable consideration, and in consideration of the
covenants and agreements herein contained, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms not defined herein shall have the meanings
ascribed to them in the Sublease.

2. Phase 2. Section 1 of the Sublease is hereby amended by deleting “Phase 2 of
the Subleased Premises shall be delivered to Subtenant on February 1, 2006,
provided, however, that Sublandlord agrees to grant Subtenant early access to
Phase 2 of the Subleased Premises before February 1, 2006 in the event that
Phase 2 of the Subleased Premises is vacant before February 1, 2006” and
substituting therefor the following:

“Phase 2 of the Subleased Premises shall be delivered to Subtenant on April 1,
2006, provided, however, that Sublandlord agrees to grant Subtenant early access
to Phase 2 of the Subleased Premises before April 1, 2006 in the event that
Phase 2 of the Subleased Premises is vacant before April 1, 2006”

3. Rent. The Sublease is hereby amended by deleting the text of Section 5 in its
entirety and substituting therefor the following:

“The annual base rent per year, drawn on a U.S. bank, payable in advance in
equal monthly installments, commencing on January 1, 2005 (the “Rent
Commencement Date”), and thereafter on the first day of each calendar month in
advance, prorated for any partial month at the beginning or end of the Sublease
Term, shall be paid and lease years shall be defined as follows:

 

Period

   Annual Rent Rate    Monthly Rent

Year 1(1/1/05-11/30/05)

   $ 423,776.00    $ 35,314.67

Year 2A (12/1/05-3/31/06)

   $ 437,019.00    $ 36,418.25

Year 2B (4/1/06-11/30/06)

   $ 533,511.00    $ 44,459.25

Year 3 (12/1/06-11/30/07)

   $ 549,678.00    $ 45,806.50

Initial Extension Years

   $ 565,845.00    $ 47,153.75

Final Extension Years

     See Section 2 above   



--------------------------------------------------------------------------------

The foregoing rent calculations reflect the following base rental rates per
square foot and square footage on which Subtenant will occupy and pay base rent:

 

Period

  

Rental Rate

  

Square Footage

Year l

  

$32.00

  

13,243 (Phase 1 only)

Year 2A

  

$33.00

  

13,243 (Phase 1 only)

Year 2B

  

$33.00

  

16,167

Year 3

  

$34.00

  

16,167

Initial Extension Years

  

$35.00

  

16,167

Final Extension Years

  

See Section 2 above

  

16,167

Rent and all other charges due hereunder shall be payable without demand,
notice, set-off, or counterclaim at Sublandlord’s address set forth below or at
such other place as may be set forth by notice from Sublandlord to Subtenant.
Any installment of rent due or accruing hereunder and any other sum, whether
termed rent or otherwise, and payable hereunder by Subtenant to Sublandlord, not
paid within five (5) days from the date when due, shall bear interest from the
due date at a rate equal to the prime rate published by the Wall Street Journal
from time to time plus four percent (4%).”

4. Brokerage Representations. Sublandlord and Subtenant each represent that said
party has not been represented by, retained or employed any broker in connection
with this Amendment. Each party hereby agrees to defend, indemnify and hold
harmless the other party from and against any loss, cost or expense (including
reasonable attorneys fees) incurred as a result of its breach of the foregoing
representation.

5. Ratification. Except as herein amended, the Sublease shall remain in full
force and effect in accordance with its terms.

6. Counterparts. This Amendment may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

[End of text on page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto set their hands and seals as of the day
and year first above written.

 

SUBLANDLORD:

INFINITY PHARMACEUTICALS, INC.

By:

 

/s/ Thomas J. Burke

Name:

 

Thomas J. Burke

Title:

 

Controller

SUBTENANT:

HYDRA BIOSCIENCES, INC.

By:

 

/s/ David Neafus

Name:

 

David Neafus

Title:

 

CFO



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT TO SUBLEASE

This Consent to Amendment to Sublease (this “Consent”) is made as of January 26,
2006, by ARE-770/784/790 MEMORIAL DRIVE, LLC, a Delaware limited liability
company, having an address of 385 East Colorado Boulevard, Suite 299, Pasadena,
California 91101 (“Landlord”), INFINITY PHARMACEUTICALS, INC., a Delaware
corporation, having an address of 780 Memorial Drive, Cambridge, Massachusetts
(“Tenant”), and HYDRA BIOSCIENCES, INC., a Delaware corporation, having an
address at 790 Memorial Drive, Cambridge, Massachusetts (“Sublessee”) with
reference to the following Recitals.

RECITALS

A. Landlord and Tenant entered into that certain Lease Agreement, dated July 2,
2002, as amended by a First Amendment to Lease dated March 25, 2003, a Second
Amendment to Lease dated April 30, 2003, a Third Amendment to Lease dated
October 30, 2003 and a Fourth Amendment to Lease dated December 15, 2003 (as so
amended, the “Lease”), wherein Landlord leased to Tenant certain premises (the
“Premises”) commonly known as and located at 770 and 790 Memorial Drive,
Cambridge, Massachusetts, and more particularly described in the Lease.

B. Tenant leased to Sublessee approximately 16,167 rentable square feet of the
Premises more particularly described in and pursuant to the provisions of that
certain Sublease Agreement dated as of August 24, 2004, as previously amended by
that certain First Amendment to Sublease dated October 17, 2005 (as so amended,
the “Original Sublease”). Landlord consented to the Original Sublease pursuant
to that certain Consent to Sublease dated as of December 1, 2004, and that
certain Consent to Sublease dated as of October 31, 2005 (collectively, the
“Original Consent”).

C. Tenant and Sublessee desire to amend the Original Sublease to postpone the
delivery of Phase 2 of the Subleased Premises (as defined in the Original
Sublease) to Sublessee, as more particularly described in and pursuant to the
provisions of that certain Second Amendment to Sublease, dated as of January 9,
2006 (the “Second Amendment to Sublease”), a copy of which is attached hereto as
Exhibit A. The Original Sublease, as amended by this Second Amendment to
Sublease, is hereinafter referred to as the “Sublease”.

D. Tenant desires to obtain Landlord’s consent to the Second Amendment to
Sublease.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord hereby consents to the
amendment of the Original Sublease, as more particularly described in and
pursuant to the provisions of the Second Amendment to Sublease, such consent
being subject to and upon the following terms and conditions to which Tenant and
Sublessee hereby agree:

 

1. All initially capitalized terms not otherwise defined in this Consent shall
have the meanings set forth in the Lease unless the context clearly indicates
otherwise.

 

2.

This Consent shall not be effective and the Second Amendment to Sublease shall
not be valid unless and until Landlord shall have received: (a) a fully executed
counterpart of the Second Amendment to Sublease, and (b) a fully executed
counterpart of this



--------------------------------------------------------------------------------

 

Consent. Tenant and Sublessee each represent and warrant to Landlord that the
copy of the Second Amendment to Sublease attached hereto as Exhibit A is true,
correct and complete in all material respects.

 

3. Landlord neither approves nor disapproves the terms, conditions and
agreements contained in the Second Amendment to Sublease, all of which shall be
subordinate and at all times subject to: (a) all of the covenants, agreements,
terms, provisions and conditions contained in the Lease, (b) superior ground
leases, mortgages, deeds of trust, or any other hypothecation or security now
existing or hereafter placed upon the real property of which the Premises are a
part and to any and all advances secured thereby and to all renewals,
modifications, consolidations, replacements and extensions thereof, and (c) all
matters of record affecting the Premises and all laws, ordinances and
regulations now or hereafter affecting the Premises.

 

4. Nothing contained herein or in the Second Amendment to Sublease shall be
construed to:

 

  a. modify, waive, impair, or affect any of the terms, covenants or conditions
contained in the Lease (including Tenant’s obligation to obtain any required
consents for any other or future sublettings), or to waive any breach thereof,
or any rights or remedies of Landlord under the Lease against any person, firm,
association or corporation liable for the performance thereof, or to enlarge or
increase Landlord’s obligations or liabilities under the Lease (including,
without limitation, any liability to Sublessee for any portion of the security
deposit held by Tenant under the Sublease), and all terms, covenants and
conditions of the Lease are hereby declared by each of Landlord and Tenant to be
in full force and effect; or

 

  b. require Landlord to accept any payments from Sublessee on behalf of Tenant,
except as expressly provided in Section 8 of the Original Consent.

Tenant shall remain liable and responsible for the due keeping, performance and
observance of all the terms, covenants and conditions set forth in the Lease on
the part of the Tenant to be kept, performed and observed and for the payment of
the annual rent, additional rent and all other sums now and hereafter becoming
payable thereunder for all of the Premises, including, without limitation, the
Subleased Premises.

 

5. Tenant and Sublessee agree that the Sublease will not be further modified or
amended in any way without the prior written consent of Landlord, which consent
shall not be unreasonably withheld or delayed. Tenant and Sublessee hereby agree
that it shall be reasonable for Landlord to withhold its consent to any
modification or amendment of the Sublease which would change the permitted use
of the Subleased Premises or which would affect Landlord’s status as a real
estate investment trust. Any further modification or amendment of the Sublease
without Landlord’s prior written consent shall be void and of no force or
effect.

 

6. Except as herein amended, the Original Consent shall remain in full force and
effect in accordance with its terms.

 

7. This Consent may not be changed orally, but only by an agreement in writing
signed by Landlord and the party against whom enforcement of any change is
sought.

 

   2   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY



--------------------------------------------------------------------------------

8. This Consent may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute but one and the same instrument.

 

9. This Consent and the legal relations between the parties hereto shall be
governed by and construed and enforced in accordance with the internal laws of
the State in which the Project is located, without regard to its principles of
conflicts of law.

IN WITNESS WHEREOF, Landlord, Tenant and Sublessee have caused their duly
authorized representatives to execute this Consent as of the date first above
written.

 

LANDLORD:    

ARE-770/784/790 MEMORIAL DRIVE, LLC,

a Delaware limited liability company

     

By:

 

Alexandria Real Estate Equities, L.P.,

a Delaware limited partnership,

managing member

       

By:

 

ARE-QRS Corp.,

a Maryland corporation,

general partner

         

By:

 

/s/ Jennifer Pappas

         

Name:

 

Jennifer Pappas

         

Title:

 

V.P. & Assistant Secretary

 

TENANT:

   

INFINITY PHARMACEUTICALS, INC.,

a Delaware corporation

     

By:

 

/s/ Thomas J. Burke

     

Name:

 

Thomas J. Burke

     

Title:

 

Controller

 

SUBLESSEE:

   

HYDRA BIOSCIENCES, INC.,

a Delaware corporation

     

By:

 

/s/ David Neafus

     

Name:

 

David Neafus

     

Title:

 

CFO

 

   3   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF SECOND AMENDMENT TO SUBLEASE

SEE ATTACHED

 

   4   

[790 Memorial Drive, Cambridge]

[Infinity/Hydra Biosciences]

©Alexandria Real Estate Equities, Inc. 1999

CONFIDENTIAL-DO NOT COPY